Mr. Presiding Justice McBride delivered the opinion of the court. 2. Witnesses, § 179*—when question does not call for conclusion, In an action by a servant for personal injuries alleged to have resulted from the negligence of his employer, overruling objection to question asked by counsel for plaintiff as to “who had immediate charge of the work, if anybody, of riveting the pieces together” and other questions of like import, held not error under the state of the record, for the reason that the questions call for a conclusion. 3. Master and servant, § 777*—when instruction not misleading. In an action by a servant for personal injuries, where the issue was whether a person working with plaintiff was a vice-principal, the fact that an instruction given for plaintiff did not submit the matter of who gave such person authority or how he received it, Held not misleading. 4. Evidence, § 308*—admissibility of photographs. Admission in evidence of a 'photograph of plaintiff’s injured leg held not error, for the reason that it was not identified by the person making the photograph, where it was identified by the plaintiff in his testimony as the one taken and by the doctor as being a true representation of the leg, and the leg was also presented to jury so that even if the photograph was incorrect the jury would not be misled by it. 5. Appeal and error, § 1637*—when defect in instruction cured by other instructions. Failure of an instruction to distinguish between what constitutes a fellow-servant and a vice-principal, held cured by other instructions given which informed the jury when a fellow-servant may become a vice-principal.